—In an action to foreclose a mortgage, the defendant Antonietta Maglipon appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Dollard, J.), entered October 12, 2001, as, after a hearing to determine the validity of service of process, denied her motion to vacate a judgment of foreclosure and sale entered November 18, 1999, upon her failure to answer the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contentions, the record supports the Supreme Court’s determination that personal jurisdiction was acquired over her by proper service pursuant to CPLR 308 (4). “It is well settled that matters of credibility are best determined by the hearing court, whose decision should not be disturbed if supportable by a fair interpretation of the evidence” (Van Raalte v Metz, 161 AD2d 760 [1990]; see Krechmer v Boulakh, 277 AD2d 288 [2000]). Since the determination is supported by the record, it will not be disturbed.
The appellant’s remaining contention is not properly before this Court because it is based upon matters dehors the record. Florio, J.P., Crane, Cozier and Rivera, JJ., concur.